Case 5:18-cV-00388-TES Document 13-1 Filed 11/07/18 Page 1 of 5

Schedu|e 1 to Order Granting Temporary Injunctive Re|ief

 

_ n Corgoration of Ame a Portfolio Rerrt

`Landlord blame

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

500 Palisades Bou|evard Birmingham AL Pa|isades Birmingham, LLC ~ Bryanf, Dick
2021 Drake Avenue SW Huntsvil|e AL CMS EDU ll Huntsvi||e, LP
3725 Airport Bou|evard & Mont|imar Drive Mobi|e AL Mobi|e Festival Acquisition LLC, c/o Veritas Realty
6200 At|anta Highway Montgomery AL Folmar & Associates LLP
2031 N Arizona Avenue Chand|er AZ EC Chand|er, LLC and Wamer Chand!er, LLC
1914 W\b|e Road, Kap|an Co||ege Bakersfie|d CA Va\!ey P|aza Ma|\, LP
1950 Camino Vida Roble Carlsbad CA PRA Car\sbad Office, LLC, c/o Pacific Rea|ly Advisors
144 Chu|a Vista Center Chu|a Vista CA Chu{a Visla Center, LLC c/o Chu|a Vista Center, LLC
44 Shaw Avenue C|ovis CA 5561 Sultana, LLC
2475 Tahquitz Canyon Way Palrn Springs CA Desen Community Co||ege Auxiliary Svcs
4040 Vine Streef Riverside CA Cilyworks, LLCl c/o American Real Estate Mgmt LLC
4330 Watt Avenue Sacramento CA Boyd Sacramento GSA, LLC
5172 Kiernan Couri Sa|ida CA { Pinnacle Padners. LLC

LBA Ba\boa, LLC, c/o Lay10n-Be||ing & Associates - Layton, Steven
9055 Ba|boa Avenue San Diego CA R
15400 Sherman Way Van Nuys CA 15350/15400 Shermar\ Reverse, LLC
2022 Universiiy Drive Vista CA Nationai University
1400 S. Abilene Street Aurora CO Nationa| Retai| Properties, LP

Creative investments !|, LLC, c/o Crosbie Management Services,
2200 Soulh Monaco Parkway Der\ver CO LLC
510 South Hunt C|ub Bou|evard Apopka FL CEVD Holdings, LLC

 

Page 1

 

 

 

 

Case 5:18-cV-00388-TES Document 13-1 Filed 11/07/18 Page 2 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2810 South Federai Highway & 2838 Souih Highway 1 Fort Pierce FL The Don Levin Trust - Gal|agher, Thomas P

5940 Beach Bou|evard Jacksonvi|le FL Herford Associates Limi\ed Pannership, c/o lngber & K|apper LLP
312 Easl Nine Mi|e Road Pensacola FL NC Pensaco\a, LLC

2807 Wy|ds Road Augusta GA Augusta NCP, LLC

5601 Veterans Parkway Co|umbus GA 5601 VPCG, LLC -

1901 Pau| Walsh Drive Macon GA VC Macon, GA, LLC

1901 Paul Wa|sh Drive Macon GA VC Macon, GA, LLC

14045 Abercorn Streef Savannah GA Savannah Ma|| Rea\ly Holding, LLC

7833 Indianapo|is B|vd. Hammond IN GELO |nves\ments, LLC

4200 South East Slree\ |ndianapolis IN Southern P|aza LLC, do Tri-Land Propenies, lnc,

9355 Cortana P|ace Baton Rouge LA Cortana Mal| LA LCC

2950 East Texas Street Bossier LA Pierre BossierAnchor Acquisition, LLC

10 High Street Boston MA KNH Rea|ly Trust, clo Far|ey White Management Company
1520 S. Caton Avenue Ba|timore MD Highroad LLC and Highroad Joh Ave., LLC

4600 Powder Mi|| Road Beltsvi|le MD DenGar Be|t LLLP

603 G|eneag|es Courl Towson MD G|eneag|es Office LLC

1295 Bandana Bou|evard Norlh St. Pau| MN Atrium, LLC - Schwebel, David P

920 Cedar Lake Road Bi!oxi MS Gulf States Properties, lnc.

920 Cedar Lake Road Bilo)<i MS Gu|f Stales Properties, lnc.

 

 

Page 2

 

 

 

 

 

 

 

Case 5:18-cV-00388-TES Document 13-1 Filed 11/07/18 Page 3 of 5

 

`Land|ord Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5841 Ridgewood Road Jackson MS George Joseph Assets, LLC
6070 E. |ndependence Boutevard Char!otte NC R & W Renta|s LLC
6900 Ctifford Road Fayettevit|e NC Ctiffda|e Panners, LLC
3700 South Ho\den Road Greensboro NC BVB-NC, LLC
1700 East Arlington Blvd Greenvi|te NC BrewCo Enterprises, lnc.
1375 Lenoir Rhyne Boulevard Hickory NC Furniture Enterprises of Hickory
5617 Creedmoor Road Rateigh NC J.T_ Hobby & Son, |nc.
230 Govemment Center Wrtmington NC New Hanover County
8205 Spain NE Albuquerque NM NMTex, LLC
3535 West Sahara Avenue Las Vegas NV Las Vegas Associates, LLLP
2800 East River Road Dayton OH Nassif Gobria| and Monica Gobria|
American Autowash LLC, American Autowash Express LLC and
5124 South Peoria Avenue Tu|sa OK Foam Zone LLC
1991 Sproul Road Brooma|l PA Federa| Reatty investment Trust - Property #1442
5620 & 5630 Derry Street Harrisburg PA E|ectra Realty Company
5650 Lancaster Street Harrisburg PA Lebo Rea|ty, L.P.
125 Frank|in Mi|ls Bou|evard Phi|adelphia PA BH Frank|in, LLLP
3010 Market Street Phi|ade|phia PA 3000 Market, L.P. - DeVuono, Jeff
933 Penn Avenue Pittsburgh PA iPenn Ventures, LP clo Draxxha|t Management Corporation
6185 Rivers Avenue Char|eston SC Randa|| Benderson 1993-1 Trust

 

 

Page 3

 

 

 

 

 

Case 5:18-cV-00388-TES Document 13-1 Filed 11/07/18 Page 4 of 5

 

Educat n Crp_oraon ofAmer a Portfo o Regort

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address City ST Landlord Name
7201 Two Notch Road Co|umbia SC CKS~VCC LLC
2400 David H. McLeod B|vd F|orence SC Fie|ds McLeod, LLC
78 G|obat Drive Greenvi|le SC Fair Forest of Greenvil|e, LLC
68 G|oba! Drive Greenvi|te SC Fair Forest of Greenvi\|e, LLC
1900 Joe White Avenue Myrt|e Beach SC G & G Ho|dings LLC
CMS EDU ll Spartanburg, L.P. , cl o Beacon Commercia| Rea|
8150 Warren H. Abemathy Highway Spananburg SC Estate, LLC
721 Eastgate Loop Road Chattanooga TN Osborne Ho|dings, LLC
5704 Marlin Road Chattanooga TN Osborne Bui\ding Corporation
5003 N. Broadway Street Knoxvi||e TN Nationa| Retail Properties, LP
750 Envious Lane Nashvi||e TN Aspen Kap LLC
2241 S. Watson Rd. Ar|`ington TX Pioneer tndustria|, LLC, do LaSa||e |nvestment Management, |nc.
Pioneer Parking Lot, LLC, c/o LaSa|te |nvestment Management,
2831 East Arkansas Lane Ar|ington TX |nc.
14200 North |nterstate Highway 35 Austin TX Nationat Retai| Propenies, LP
Parkda|e Malt CMBS, LLC, clc CBL & Associates Management,
6115 Eastex Freeway Beaumont TX lnc.
1900 N. Expressway 77/83 Brownsvit|e TX Water Tower Deve|cpment, LLC
1620 South Padre ts|and Drive Corpus Christi TX South Coasl Piaza, LLC, c/o Propeny Managers, LLC
12005 Ford Road Da|tas TX Norihpointe Centre
8360 Burnham Road & 1231 Lee Trevino Drive El Paso TX Burnham Properties, Ltd.
1861 Va||ey View Lane Farmers Branch TX Kennington Propenies ~ McCann, Betsy

 

 

 

 

 

 

Page 4

 

 

Case 5:18-cV-00388-TES Document 13-1 Filed 11/07/18 Page 5 of 5

 

ducation CorQoa on of America Portfolio Regort

 

 

 

 

 

 

 

City ST `Landlord Name
1861 Va||ey View Lane Farmers Branch TX Valley View Land Partnership, Ltd.
2001 Beach Street Fort Wonh TX Qua|ily Hi|l LLC - Hi|!, Steve
3208 FM 528 Fnendswood TX MDDS Properties, LLC
711 E. Aidex Drive Houston TX A|an Keith Avra and Matthew W. Avra
6410 McPherson Road Laredo TX Barce|ona Investments, LLC
5001-5005 501h Street Lubbcck TX James Wayne
1400 East Oak|and Avenue McAllen TX Pa|mer Enterprises, Inc.
6441 NW Loop 410 San Antonio TX FTRU San Antonio, LLC, c/o GS Management Company
7142 San Pedro Avenue San Anlonio TX San Pedro Towne Center LLC - Hicks, Anjanette
7200 Mid|othian Turnpike Richmond VA BSF Richmond, L.P.

 

 

 

 

 

 

 

Page 5

 

